363 So.2d 14 (1978)
Gary Dean BARRETT, Appellant,
v.
Edward Thomas REED et Ux., Appellees.
No. JJ-58.
District Court of Appeal of Florida, First District.
September 12, 1978.
Rehearing Denied October 26, 1978.
*15 Ned N. Julian, Jr. of Stenstrom, Davis & McIntosh, Sanford, for appellant.
Dale K. Bohner of Coble, McKinnon, Rothert, Bohner & Godbee, Daytona Beach, for appellees.
PER CURIAM.
An appeal from an order granting adoption of appellant's natural son to the mother and her new husband. We find insufficient evidence of abandonment and reverse.
The record reveals that appellant made no child support payments to his son for the 17 months between the dissolution of his marriage to the mother and the time of the hearing on this petition. Testimony also established, however, that the mother had moved with the child three times during that 17 month period without informing appellant of their whereabouts. Further, appellant inquired of the mother's relatives and they denied knowing her address.
We find that the record does not at this point support a finding of abandonment sufficient to justify a permanent severance of parental ties between appellant and his son. Neither party satisfied their mutual obligations here. While it is true that appellant was neglectful in maintaining contact with his son, it is also true that the mother failed in her duty to inform the father of changes in the child's address so that he could maintain such contact. Therefore, without prejudice to any future action based on additional facts, we reverse the trial court's order of adoption.
REVERSED.
SMITH, Acting C.J., and MELVIN, J., concur.
BOOTH, J., dissents without opinion.